SHEVIN, Judge.
The State of Florida appeals an order dismissing count one of the information against Atrice Coleman, charging Coleman with possession of a firearm or weapon on school property pursuant to section 790.115(2)(b), (c), Florida Statutes (2000). We reverse.
Section 790.115(2)(b) prohibits the possession of a knife on school property, and subsection (c) provides that such possession is a third degree felony. Coleman moved to dismiss the possession of a weapon count, arguing that the arrest affidavit *423reflected that the weapon, a three and one-half inch blade pocketknife, was not a “knife” as contemplated by the statute. We disagree. As other courts have found, section 790.115, as amended by the legislature in October 1997, includes a “common pocketknife,” such as the one involved in this case, among the weapons prohibited on school grounds. State v. A.M., 765 So.2d 927 (Fla. 2d DCA 2000); A.B. v. State, 757 So.2d 1241 (Fla. 4th DCA 2000); see C.A.J. v. State, 732 So.2d 1228 (Fla. 5th DCA 1999) (Dauksch, J., concurring). Hence, dismissal was error.
On remand, the court shall afford Coleman the option to withdraw his plea to the remaining misdemeanor counts.
Reversed and remanded for reinstatement of count one.